

117 SRES 290 IS: Encouraging the Centers for Disease Control and Prevention to review and update its guidance relating to mask wearing in confined places.
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 290IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Cruz (for himself, Ms. Lummis, Mr. Moran, Mr. Wicker, Ms. Collins, and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONEncouraging the Centers for Disease Control and Prevention to review and update its guidance relating to mask wearing in confined places.Whereas individuals in the United States have sacrificed immensely since the beginning of the Coronavirus Disease 2019 (COVID–19) pandemic in March 2020, including by avoiding travel to see friends and family;Whereas science shows that individuals fully vaccinated against COVID–19 are protected against asymptomatic infection, and thus very unlikely to spread the disease;Whereas the Centers for Disease Control and Prevention updated its guidance relating to mask wearing in confined places for fully vaccinated individuals, allowing individuals to no longer wear a mask in such instances;Whereas extending this mask guidance to allow fully vaccinated individuals to travel on public transportation networks throughout the United States, including through commercial aviation, without the need to wear a mask would be instrumental in helping the economic recovery of the United States by boosting travel and benefitting the travel and tourism industries without sacrificing public health; andWhereas allowing fully vaccinated passengers to travel, including by commercial aviation, without wearing a mask would incentivize a greater number of individuals to receive the COVID–19 vaccine: Now, therefore, be itThat the Senate—(1)encourages the Centers for Disease Control and Prevention to review and update its guidance relating to mask wearing in confined places to clarify that individuals fully vaccinated against COVID–19 no longer need to wear a mask on public transportation networks throughout the United States, including at airports, onboard commercial aircraft, on over-the-road buses, and on commuter bus and rail systems; and(2)believes the Transportation Security Administration should update its mask requirements, to be consistent with the Centers for Disease Control and Prevention guidance, to permit fully vaccinated individuals to travel on all transportation networks throughout the United States without wearing a mask.